Opinion issued June 5, 2008












Opinion issued June 5, 2008
     
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-07-00976-CV
 





















 
 

IN RE ECONOMIC AIR S.A. DE C.V., Relator
 
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 
 

MEMORANDUM 
OPINION
 
          By
petition for writ of mandamus, relator, Economic Air S.A. de C.V., challenges
the trial court’s September 24, 2007 order denying special appearance.[1]  
Economic Air S.A. de C.V. has moved
to dismiss, declaring that it no longer desires to prosecute this original
proceeding.  We dismiss the petition for
writ of mandamus.
          
PER CURIAM
 
Panel consists of Chief
Justice Radack and Justices Jennings and Bland.




 




[1]               The
underlying case is In The Matter of the Marriage of Jacobs, No.
2003-67787, in the   
            311th District
  Court of Harris County, Texas,
the Hon. Doug Warne presiding.